        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 1 of 23



                     IN UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

STATEWIDE BONDING, INC.                      )
4085 Chain Bridge Road, Suite 100            )
Fairfax, VA, 22030,                          )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )     Case No.
                                             )
U.S. DEPARTMENT OF                           )
HOMELAND SECURITY (“DHS”)                    )
245 Murray Lane, SW                          )
Washington, D.C. 20528; and                  )
                                             )
KEVIN MCALEENAN, in his                      )
individual and official capacity as Acting   )
Secretary of U.S. Department of              )
Homeland Security (“DHS”)                    )
245 Murray Lane, SW                          )
Washington, D.C. 20528;                      )
                                             )      JURY TRIAL DEMANDED
      Defendants.                            )

                                  COMPLAINT

      Plaintiff files this Complaint and brings this action based on Defendants’

violation of relevant provisions of the Administrative Procedure Act (APA) and

Defendants’ violation of Plaintiff’s procedural and substantive due process rights

protected by the Fifth Amendment of the U.S. Constitution.

                                INTRODUCTION

      This case is distinct from the related case of Statewide v. DHS et al., 1:19-cv-

02083-JEB, because this case deals with two distinct issues:


                                                                           1|Page
         Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 2 of 23



       1. Bond breach appeals that were mailed before the applicable appeal

          deadline. With these appeals, just as described in Statewide v. DHS et

          al., 1:19-cv-02083-JEB, Defendants continue to unlawfully reject

          Plaintiff’s timely filed bond breach appeals. These appeals, at least 13 in

          number, were mailed before the deadline prescribed by DHS

          regulations, and Defendants wrongfully rejected those appeals as

          untimely, subjecting Plaintiff violations of its due process rights and

          bond breach invoices totaling approximately $146,000; and

       2. Bond breach appeals that were mailed after the applicable appeal

          deadline. These appeals, numbering at least 8, were mailed after the

          applicable deadline. Defendants rejected those appeals as untimely, but

          indisputable evidence demonstrates that Defendants accepted a separate

          (nearly identical) appeal that was also mailed after the applicable

          deadline and also made under the same facts and legal arguments—and

          Defendants resolved that appeal on the merits and in Plaintiff’s favor. These 8

          subject rejected appeals resulted in over $78,000 in payment demands as

          a result of Defendants’ arbitrary application of their own regulations.

In both scenarios, Defendants continue to play fast and loose with their own

regulations in an effort to financially damage Plaintiff and disrupt their business of

assisting immigrants—truly anything goes in this Administration.



                                                                               2|Page
        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 3 of 23



  a. Bond breach appeals that were mailed before the applicable deadline

      In a continuation of Defendants’ actions as described in related cases,

Defendants require that bond breach appeals be submitted by mail. Unlike the

federal court system, there is no mechanism for an electronic filing of an appeal

and there is no mechanism for a lawyer to hand-file an appeal as may still occur

in some courts. Defendants are now refusing to accept Plaintiff’s timely submitted

appeals—appeals that Plaintiff has mailed by Defendants’ prescribed due date—

because the United State Postal Service caused those same appeals to arrive past

Defendants prescribed due date. The effect on Plaintiff is an imposition by DHS to

pay invoices for bond breaches that should be stayed pending Plaintiff’s filed

appeals, an amount totaling over $146,000 for timely filed appeals and $78,000 for

appeals filed out of time.

      As this Court well knows, relying on a postmark date to demonstrate

timely submission of documents is common practice. Though Defendants are

attempting to deny it, this common practice unambiguously forms a part of the

DHS regulation in question, 8 C.F.R. § 103.8(b). (See 8 C.F.R. § 103.8(b), signifying

that the mailbox rule applies to Plaintiff’s appeals by stating “service by mail is

complete upon mailing.”)

      Defendants have engaged in a switch-up game regarding what some refer

to as the ‘mailbox rule,’ wielding it as both shield and sword, to ensure an

inequitable outcome that prejudices Plaintiff. For example, Defendants’ Form I-

                                                                           3|Page
        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 4 of 23



290B Instructions for Notice of Appeal or Motion states: “If we sent you the

decision by mail, the “date of service” is the date we mailed the decision, not the

date you received it.” In making that statement, Defendants cite directly to 8

C.F.R. § 103.8(b), which reads: “Effect of service by mail: whenever a person has

the right or is required to do some act within a prescribed period after the service

of a notice and the notice is served by mail, 3 days shall be added to the

prescribed period. Service by mail is complete upon mailing.”

      Several points need to be made at this juncture:

      1. Breach notices were served on Plaintiff by mail, so under 8 C.F.R. §

         103.8(b), Plaintiff has 3 additional days to submit its appeals to

         Defendants;

      2. In addition to having 3 additional days to submit its appeals under 8

         C.F.R. § 103.8(b), Plaintiff’s service of their appeal upon Defendants is

         complete upon mailing because the plain language of 8 C.F.R. § 103.8(b)

         expressly states “service by mail is complete upon mailing”;

      3. Nowhere in 8 C.F.R. § 103.8(b), or anywhere else in 8 C.F.R. § 103.8,

         does the statute say that the language “service by mail is complete

         upon mailing” applies only to Defendants;

      4. Defendants do not deny that the 3 day extension of time under 8 C.F.R.

         § 103.8(b) applies to Plaintiff; thus, Defendants cannot deny that 8 C.F.R.

         § 103.8(b)’s mandate that “service by mail is complete upon mailing”
                                                                             4|Page
          Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 5 of 23



           also applies to Plaintiff.

      Moreover, the governing statutes contain no express language to support

Defendants’ position that an appeal is submitted only when received by

Defendants: “The affected party must submit the complete appeal including any

supporting brief as indicated in the applicable form instructions within

30 days after service of the decision”—with emphasis on the word submit. 8

C.F.R. § 103.3(a)(2)(i). Indeed, Plaintiff submitted the appeals at issue—by mail

within the prescribed due date. The regulatory framework contemplates

submitting appeals so that Defendants can formally file them with the appropriate

agency.

      13 of Plaintiff’s 21 subject appeals were mailed by the 33rd day after the

notice of breach date and therefore were timely submitted. Defendants know

this, but continue to blatantly violate their own regulations, demonstrative of

their foundational problem: DHS believes that because these are DHS

regulations, DHS can do as it pleases and make alterations where desired. This

misguided and arrogant belief is not how the law works.

  b. Bond breach appeals that were mailed after the applicable deadline

      Defendants’ actions further bear the stench of arbitrary and capricious

abuse because separately, as distinguished above, 8 of the 21 subject appeals

were not mailed before the 33rd day after the notice of breach date, but

Defendants absolutely had the discretion to consider these appeals. This is
                                                                           5|Page
        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 6 of 23



blatantly evidenced by the fact that Defendants have also not rejected a bond

breach appeal using the same legal and factual argument that was in fact

submitted by Plaintiff after the 33-day deadline, and said appeal was still

considered and favorably resolved in Plaintiff’s favor through a bond breach

reconsideration. That is, during the same time frame at issue in this case and

under the same Pereira-based legal arguments, DHS actually considered a late-

filed appeal by Plaintiff and still granted Plaintiff’s sought relief and reinstated

the bond. Therefore, Defendants’ rejection of 8 of Plaintiff’s subject appeals that

were in fact mailed after the 33-day deadline are rendered arbitrary and

capricious and should not have been rejected.

  c. Defendants’ actions continue to harm Plaintiff

      In sum, applying basic rules of statutory construction to the plain language

of the regulations in question here demonstrate that the mailbox rule applies to

the appeals in question. In addition, Defendants have demonstrated that they

arbitrarily apply their own regulations to appeals that were in fact mailed after

the deadline, and that they have the discretion to grant appeals that were in fact

mailed after the deadline. Defendants’ violation of Plaintiff’s due process rights

is irreparable harm in and of itself. Further, the consequences of Defendants’

violation of Plaintiff’s due process rights have far-reaching, disproportionate

effects, causing severe and irreparable harm by essentially prohibiting Plaintiff’s

program participants from exercising their last lawful chance at fighting an order

                                                                            6|Page
         Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 7 of 23



of deportation. Freedom is at stake. As such, Plaintiff requests relief from

Defendants’ labeling subject bond breach appeals as untimely filed.


                            JURISDICTION AND VENUE

                                         1.

       This case arises under the Fifth Amendment to the United States

Constitution, the Administrative Procedures Act, and the Declaratory Judgement

Act. The court has subject matter jurisdiction under, inter alia, 28 U.S.C. §§ 1331,

2202, 2201, and 5 U.S.C.A. § 702.

                                         2.

       Personal Jurisdiction is proper because Defendants transact business in

this District and thus are subject to personal jurisdiction in this Court pursuant

to, inter alia, Fed. R. Civ. P. 4.

                                         3.

       Venue is proper under 28 U.S.C. § 1391 because (1) a substantial part of the

 events and omissions giving rise to Plaintiff’s claims occurred within this

 District and Division and (2) Defendants reside and transact business in this

 District and Division.

                          STANDING AND EXHAUSTION

                                         4.

       Standing for this Plaintiff follows the same reasoning found in the related

case: Statewide Bonding Inc., et al v. U.S. Dept. of Homeland Security, et
                                                                           7|Page
        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 8 of 23



al., No. 1:18-cv-02115-JEB (D.D.C. 2018). Defendants conduct continues to cause

pecuniary and reputational harm to Plaintiff because of the same reasons as

explain in said related case. Additionally, and notably, regarding exhaustion of

administrative remedies prior to filing in federal court, this Court has noted that

exhaustion is not generally required for constitutional claims such as the claims in

this case. Second, while it has been established that “‘[i]f there is a process on the

books that appears to provide due process, the plaintiff cannot skip that process

and use the federal courts as a means to get back what he wants[]’”, this is not the

case here. Defendants will not stop engaging in conduct that continues to cause

economic and reputational harm to Plaintiff, even if Plaintiff appeals Defendants’

decision that Plaintiff’s appeals were untimely. Further, Plaintiff’s rights do not

stem from the failure of the government Defendant to perform under a contract;

instead, the rights at issue here stem from Defendants’ own regulatory

framework. And the substantive due process right at issue, in this case, gains

substantial force from Defendants’ intentional violation of federal law.


                                      PARTIES

                                          5.

      Plaintiff Statewide Bonding, Inc. is a bonding company that issues

criminal and immigration bonds throughout the United States.

                                          6.

      Defendant U.S. Department of Homeland Security (“DHS”) has
                                                                            8|Page
           Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 9 of 23



 responsibility for enforcing the immigration laws of the United States.

                                        7.

       Defendant Kevin McAleenan is sued in his individual and official capacity

 as Acting Secretary of U.S. Department of Homeland Security (“DHS”).

                             STATEMENT OF FACTS

 I.    Defendants are ignoring the fact that the mailbox rule is an explicit part
       of the DHS regulation applicable to this case, 8 C.F.R. § 103.8(b)

                                         8.

       Defendants sent notices of bond breach determinations to Plaintiff

 through regular mail. Plaintiff was required to respond to the notices of the

 bond breaches by mail, as Defendants provided no other mechanism for

 receiving an appeal. Defendants do not have an electronic filing system, nor do

 they have a physical address to which service may be made by hand filing an

 appeal.

                                         9.


      In the month of May 2019, 13 responsive bond breach appeals were mailed

to the U.S. Citizenship and Immigration Services’ (USCIS’) Administrative Appeals

Office (AAO) by the 33rd day after their respective breach notice date, each were

sent by trackable US Mail, and each received a tracking number that decisively

proves the date that they were in fact mailed.

                                        10.
                                                                           9|Page
        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 10 of 23




      Defendants are deeming Plaintiff’s 13 timely filed bond breach appeals

as untimely filed in order to collect on invoices, and have done so for hundreds

of appeals that Plaintiff has mailed prior to Defendants’ prescribed deadline

for said appeals.

                                        11.

      In this case, at least 13 appeals that were submitted on time by Plaintiff—

mailed prior to Defendants’ prescribed deadline for said appeals—were

rejected by Defendants as being untimely filed—a finding in direct

contradiction of DHS regulations. This converted the breach notices that were

appealed to being final agency action by DHS. DHS is now demanding payment

for these 13 bond breaches, despite being timely filed, totaling over $146,000.

                                        12.


      In letters between Plaintiff’s counsel and Defendants dated July 1, 2019 and

July 8, 2019 regarding bond appeals in a related case, Defendants emphasized

that “ICE calculates the timeliness of bond breach appeals by following DHS

regulations and USCIS instructions.”

                                         13.

      In fact, in their July 1, 2019 letter, when addressing Plaintiff’s contention

that the mailbox rule applies, Defendants state: “[t]he Form 1-290B Instructions

state that the date of service of the decision is the date it was mailed, not the date

                                                                            10 | P a g e
        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 11 of 23



it was received. The date the 1-290B is submitted to the AAO is the date the

USCIS receives it, not the date your office mailed it”; this quoted language fails

to cite all of the relevant language in the I-290B Form, which actually cites to

the specific regulation relied on to support Defendants’ statement.

                                         14.

      The part of the I-290B Form Instructions for Notice of Appeal or Motion

Defendants are relying upon states the following: “If we sent you the decision by

mail, the “date of service” is the date we mailed the decision, not the date you

received it. See 8 C.F.R. § 103.8(b).” This sentence, relied upon by Defendants,

clearly obtains its force from the regulation 8 C.F.R. § 103.8(b).

                                         15.

      DHS regulation 8 C.F.R. § 103.8 states, in full, the following: “Effect of

service by mail. Whenever a person has the right or is required to do some act

within a prescribed period after the service of a notice upon him and the notice is

served by mail, 3 days shall be added to the prescribed period. Service by mail is

complete upon mailing.” 8 C.F.R. § 103.8.

                                         16.

      With respect to 8 C.F.R. § 103.8(b) language that stating “[w]henever a

person has the right or is required to do some act within a prescribed period after

the service of a notice upon him and the notice is served by mail, 3 days shall be

added to the prescribed period[]”, Plaintiff in this case was served the subject

                                                                           11 | P a g e
        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 12 of 23



breach notices by mail and is required to respond to those breach notices.

                                         17.

      Clearly, 8 C.F.R. § 103.8(b) applies to Plaintiff and thus Plaintiff has an

additional 3 days to respond to Defendants’ breach notices. Defendants do not

deny that 3 days are added to Plaintiff’s response period prescribed in 8 C.F.R. §

103.3(a)(2)(i) because they sent notices by mail.

                                         18.

      Clearly, 8 C.F.R. § 103.8(b) applies to Plaintiff and thus the service of

appeals submitted by mail are considered served upon mailing because the

express language of 8 C.F.R. § 103.8(b) says “[s]ervice by mail is complete upon

mailing.” This language is an unambiguous regulatory application of the

mailbox rule.

                                         19.

      Defendants are attempting to argue that only the first sentence of 8 C.F.R. §

103.8(b) (“Whenever a person has the right or is required to do some act within a

prescribed period after the service of a notice upon him and the notice is served

by mail, 3 days shall be added to the prescribed period.”) applies to Plaintiff and

that, somehow, the last sentence (“Service by mail is complete upon mailing”), is

reserved for Defendants.

                                         20.

      Nowhere in 8 C.F.R. § 103.8(b), or anywhere else in 8 C.F.R. § 103.8, does
                                                                            12 | P a g e
        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 13 of 23



the statute say that the language “service by mail is complete upon mailing”

applies only to Defendants.

                                          21.

      To the extent that Defendants would attempt to cite language in their

Board of Immigration Appeals Practice Manual, as if it is actually regulatory

language, it is not, articulated by the manual itself, which reads: “Disclaimer.

– This manual does not carry the weight of law or regulation. This manual

is not intended, nor should it be construed in any way, as legal advice, nor

does it extend or limit the jurisdiction of the Board of established by law

and regulation.” See Chapter 1, 1.1(c).

                                          22.

      Despite the above disclaimer, Chapter 3.1(a)(i) of the Manual goes on to

attempt to extend Defendants’ jurisdiction and deny Plaintiff’s due relief by

reading: “For appeals and motions that must be filed with the Board, the appeal

or motion is not deemed “filed” until it is received at the Board. The Board does

not observe the ‘mailbox rule.’” This language directly contradicts the express

language of 8 C.F.R. § 103.8(b), which is undoubtedly the regulation that applies

to the mailing of Plaintiff’s appeals because, inter alia, it is cited in the appeal

instructions relied upon by Defendants’ own I-290B Form Instructions on

Appeals of Notices or Motions.



                                                                              13 | P a g e
        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 14 of 23



II.   Defendants are failing to adhere to the express language of regulations
      relevant to this case, altering as they see fit and prejudicing Plaintiff

                                         23.

      Defendants send out notices about bond breach decisions by mail; when

Plaintiff has challenged those mailed decisions on grounds that the decision was

not received timely through the mail service, Defendants claim that the date

of service with respect to those decisions is the postmark date (not the date

received by Plaintiff).

                                         24.

      When it comes time for Plaintiff to prove that it submitted an appeal

within the allotted timeframe, however, Defendants reverse their stance and

claim that Plaintiff is prohibited from proving timely submission of appeals by

pointing to the postmark date – this arbitrary reversal demonstrates a seismic

abuse of discretion regarding the interpretation of governing statutory language.


                                         25.

      On top of the express regulatory language relying on the mailbox rule in 8

C.F.R § 103.3(b), the express language used by 8 C.F.R. § 103.3(a)(2)(i) states that:

“the affected party must submit the complete appeal including any supporting

brief as indicated in the applicable form instructions within 30 days after service

of the decision” – with emphasis on the word submit.

                                         26.
                                                                            14 | P a g e
        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 15 of 23




      Emphasis is placed on the word submit found within 8 C.F.R. §

103.3(a)(2)(i) because filing the appeals in question is an administrative task

completed by an agency representative of Defendants; Plaintiff does not have the

ability to file the appeals, but rather to submit them for filing by Defendants.

                                          27.

      Defendants prohibit Plaintiff from filing the appeals in question

electronically, either through an ECF style system, direct email, or hand-delivery

to Defendants.

                                          28.

      In this case, Plaintiff has adhered to the language of the statutes, as

described above, and submitted the appeals within 33 days.

     III.   Plaintiff has previously provided Defendants with proof of
            timely submitted appeals regarding other bond breaches

                                          29.

      Defendants’ tactics are not new. Tracking numbers provided to

Defendants for Plaintiff’s appeals regarding bond breaches in Statewide et al. v.

DHS et al., 1:19-cv-2083-JEB, indicate that the dates of arrival to the post office in

the months of January, February, March, and April 2019 were within 33 days

after Defendants served correlated bond breach notices upon Plaintiff. With

those appeals, Plaintiff took all measures possible to ensure they would be

received by the USCIS in a timely manner, and Plaintiff did the same thing for

                                                                             15 | P a g e
       Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 16 of 23



all the appeals at issue in this case that were wrongfully deemed untimely.

                                        30.

      Additionally, to defend against Defendants’ claims that Plaintiff’s

appeals in a separate case were untimely submitted, Plaintiff provided

Defendants with Form I-797(c)’s, Notice of Action, for the subject bond breach

appeals, communicating USCIS’ receipt of Forms I-290B submitted.


                                        31.

      The tracking numbers provided to Defendants for those other Statewide

appeals indicated that Plaintiff mailed the appeals within the 33 day deadline.


                                        32.

      In the present case, the tracking numbers for each appeal that

was mailed by the 33-day deadline indicate that they were indeed

mailed by the 33-day deadline.

     IV. Defendants use weird language in trying to escape the reality that 8
     C.F.R. § 103.8(b) applies to Plaintiff

                                        33.

      In a bizarre twist, Defendants sent a letter stating that the mailbox rule is

a common-law rule usually reserved for contract formations: “[t]he common-

law ‘mailbox rule’ typically applies when the issue of timely acceptance of an

offer is raised in contract formation disputes. Here, when an administrative

agency has promulgated regulations stating that an appeal must be submitted
                                                                            16 | P a g e
        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 17 of 23



within 33 days when the decision being appealed was issued by regular mail,

the ‘mailbox rule’ has no effect.”

                                       34.


      The entire legal community in the United States of America has a firm

grasp on the fact that the mailbox rule is used by governments and courts in a

variety of manners that have absolutely nothing to do with ‘contract formation

disputes.’

                                        35.

      In another demonstration of Defendants trying to hone their skills in the

art of deception, Defendants state that “[b]ecause the agency has no way of

determining when someone placed an AAO appeal in the mail, it can calculate

timeliness of filing using the date the agency received the appeal notice – a date

that the agency can ascertain for itself.” This contention is easily debunked by

the known fact that the USPS permits people to track documents with tracking

numbers, and also postmarks all mail. And, as established, in a related case

Plaintiff provided Defendants with the tracking numbers indicating the date

the appeals were delivered to the USPS and showing timeliness—Defendants

rejected this sound logic by citing to procedures that have no force of law and

contradict their own regulations that were established by rulemaking.

                                        36.


                                                                          17 | P a g e
          Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 18 of 23



      In two separate letters to Plaintiff’s counsel dated July 1, 2019 and July 8,

2019, U.S. Immigration and Customs Enforcement (ICE) attempted to wiggle

out of granting Plaintiff’s client’s due process rights by stating that they “lack

the discretion” to treat untimely appeals as timely-filed because ICE follows

DHS regulations and USCIS instructions. Plaintiff is not asking for discretion,

but for DHS to adhere to the applicable, express language of its own regulatory

framework.

     V.      Defendants reject Plaintiff’s 8 appeals that were filed after the
             applicable deadline, despite the evidence demonstrating that
             Defendants have contemporaneously accepted and granted
             appeals that were filed after the deadline—appeals made with
             the same legal and factual arguments


                                       37.

     In direct contrast to Defendants’ stated position that they lack the

discretion to treat untimely appeals as timely-filed, Defendants have actually

accepted and granted appeals that were mailed after the 33-day deadline—

appeals made on the same factual basis and legal grounds (the Supreme

Court’s Pereira decision), resulting in the reinstatement of those bonds. For

example, one bond (not one of the 21 bonds at issue in this case) had a breach

notice date of December 20, 2018, and an appeal was mailed on January 29,

2019 (40 days after the notice of appeal and 7 days after the 33-day deadline).

That appeal was received on February 5, 2019. On May 13, 2019, the bond

breach determination was reconsidered on the merits of the appeal and the
                                                                            18 | P a g e
        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 19 of 23



bond was reinstated. This is but one example demonstrating that Defendants

are operating in a truly arbitrary manner with no legitimate rhyme or reason.

                                       38.

     Because of Defendants’ glaring inconsistencies and arbitrary application

of their regulations, payment is now demanded for 8 bond breach appeals

that were filed by Plaintiff after the 33-day deadline: totaling over $78,000.00.

                               CAUSES OF ACTION

                                  COUNT I
    Claim for violation of Procedural and Substantive Due Process Clause
                               protected by the
                   5 Amendment of the U.S. Constitution
                     th



                                          39.

      Plaintiff hereby incorporates paragraphs 1 through 38, and any other

paragraphs this Court deems relevant, as repeated and realleged as though fully

set forth herein to support this Count.

                                          40.

      Based on all the facts of support this Count, Defendants violated Plaintiff’s

procedural and substantive due process rights. Defendants’ violation of

Plaintiff’s due process rights is causing irreparable harm to Plaintiff, Plaintiff’s

reputation, and Plaintiff’s program participants.

                                 COUNT II
 Claim for violation of the Administrative Procedures Act (“APA”), 5 U.S.C §
                                  706(2)(C)

                                                                             19 | P a g e
       Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 20 of 23



                                          41.

      Plaintiff hereby incorporates paragraphs 1 through 38, and any other

paragraphs this Court deems relevant, as repeated and realleged as though fully

set forth herein to support this Count.

                                          42.

      Based on all the incorporated facts, Defendants’ action of declaring timely

submitted appeals as untimely filed is unlawful, unconstitutional, in excess and

outside of authority, and an abuse of authority, inter alia, under the APA.

                                  COUNT III
                         Claim for Declaratory Relief
for violation of the Administrative Procedures Act, 5 U.S.C § 706(2)(C) and for
 violation of Procedural and Substantive Due Process Rights protected by the
          Due Process Clause 5th Amendment of the U.S. Constitution

                                          43.

      Plaintiff hereby incorporates paragraphs 1 through 38, and any other

paragraphs this Court deems relevant, as repeated and realleged as though fully

set forth herein to support this Count.

                                          44.

      Based on all the incorporated facts, Defendants’ action of labeling timely

submitted bonds as untimely filed is unlawful, unconstitutional, in excess of

authority and an abuse of authority, under the APA.

                                          45.

      Based on all the incorporated facts, Defendants’ actions in attempting to
                                                                          20 | P a g e
        Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 21 of 23



label timely submitted appeals as untimely filed deprives Plaintiff of its due

process rights under the 5th Amendment to the United States Constitution.

                                          46.

      Based on all the incorporated facts, Plaintiff is entitled to declaratory

judgement declaring the Defendants’ actions are arbitrary and capricious, in

violation of the APA, and an unconstitutional deprivation of Plaintiff’s

procedural and substantive protections under the due process clause of the

United States Constitution.

                                  COUNT IV
                          Claim for Injunctive Relief
for violation of the Administrative Procedures Act, 5 U.S.C § 706(2)(C) and for
 violation of Procedural and Substantive Due Process Rights protected by the
          Due Process Clause 5th Amendment of the U.S. Constitution

                                          47.

      Plaintiff hereby incorporates paragraphs 1 through 38, and any other

paragraphs this Court deems relevant, as repeated and realleged as though fully

set forth herein to support this Count.

                                          48.

      Based on all the facts to support this Count, Plaintiff seek injunctive relief

to enjoin Defendants from violating its due process rights as set forth in the

factual paragraphs of this Complaint. Defendants’ violation of Plaintiff’s due

process rights is causing irreparable harm to Plaintiff, Plaintiff’s reputation, and

Plaintiff’s program participants. Based on the incorporated facts to support this
                                                                            21 | P a g e
         Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 22 of 23



Count, Plaintiff meets all legal criteria which would permit this Court to grant

the requested relief of, inter alia, enjoining Defendants from labeling timely

submitted appeals as untimely filed. Plaintiff, based on the incorporated facts to

support this Count, has a high likelihood of success on the merits, and the

injunctive relief sought serves the public interest. The balance of equities also

weighs in Plaintiff’s favor, and as far as irreparable harm, Plaintiff and Plaintiff’s

program participants have suffered significantly.

                                     COUNT V
                                   Attorney’s Fees

        Based on the foregoing, Plaintiff is entitled to reasonable attorney’s fees

under all applicable laws, including the Equal Access to Justice Act, 28 U.S.C. §

2412.

                               PRAYER FOR RELIEF

        Plaintiff requests that the Court enter a judgment against Defendants and

award the following relief:

        A.    Order Defendants be enjoined from declaring timely submitted

              appeals as untimely filed, until the substantive legal issues in this

              Complaint are resolved;

        B.    Enter judgment and declaratory judgment in favor of Plaintiff;

        C.    Enter injunctive relief in Plaintiff’s favor as prayed for in

              Plaintiff’s Complaint or as this Court deems fit;


                                                                              22 | P a g e
      Case 1:19-cv-02911-JEB Document 1 Filed 09/27/19 Page 23 of 23



    D.    Award costs and attorneys’ fees to Plaintiff; and

    E.    Order all other relief that is just and proper.

    Respectfully submitted this 27th day of September 2019,

                                    /s/John M. Shoreman
                                    John M. Shoreman (#407626)

MCFADDEN & SHOREMAN, LLC
1050 Connecticut Avenue, NW
Washington, DC 20036
202-772-3188/202-204-8610 FAX
jmshoreman@verizon.net
Counsel for Plaintiff




                                                                  23 | P a g e
